UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,

v. Case No. lS-CR-145

ROBERT HOFSCHULZ,
Defendant.

 

MOTION TO TRAVEL TO WESTERN DIS'I'RICT OF WISCONS]N ANDIOR
INCLU])E LINCOLN COUNTY, WISCONSIN, IN HIS PERMISSIBLE TRAVEL
ALLOWANCES `

 

Now comes the Derendam, norm nofschulz, by and through his attorneys
Kohn Srnith Roth LaW Offices, by Attorney Jonathan C. Slnith, and upon all the files and
record had heretofore herein hereby respectliilly moves this Honorable Court for the entry
of an Order allowing him to travel to his vacation property located at NSSS? Faust Road,
Tornahawk, Wisconsin, 54487, in lincoln County in the Western District of Wisconsin,
from October 25»28, 2018. The undersigned has connnmiicated With AUSA Zachary
Corey who has indicated he does not have an objection to this travel request

Connsel Would note that Lincoln County is immediately adjacent to the Eastern
I)istrict of Wisconsin and therefore, should the Court grant this request, since it is possible
this request could later be repeated, it is submitted that perhaps his previously imposed
travel restrictions to the Eastern District of Wisconsin and Florida be expanded to include

Lincoln County to avoid unnecessary filings With' the Court.

Case 2:18-cr-00145-PP-WED Filed 10/18/18 Page 1 of 2 Document 15

 

Dated at Milwaukee this 13th day of October, 2018.

P.O- AddIeSS:

1110 N. Old World Tln'rd Street
Suite 620

Milwaukee, WI 53203

Phone: 414.273.0203

Fax: 414.273.8408

Email: jcskas@gmail.com

2

Respectfully Snbmitted,

KOHN SMITI~I ROTH
Attorneys for the Defendant
s/ Jonathan C. Smith
Jonathan C. Srnith

SBN: l 022413

Case 2:18-cr-00145-PP-WED Filed 10/18/18 Page 2 of 2 Document 15

